UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4178
RANDY GENE ASHLEY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
               Henry M. Herlong, Jr., District Judge.
                     (CR-98-605, CA-00-2017)

                      Submitted: October 31, 2001

                       Decided: January 15, 2002

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

W. Reynolds Williams, WILLCOX, BUYCK & WILLIAMS, P.A.,
Florence, South Carolina, for Appellant. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. ASHLEY
                               OPINION

PER CURIAM:

   Randy Gene Ashley appeals the district court’s oral order partially
granting his 28 U.S.C.A. § 2255 (West Supp. 2001) motion, in which
the district court revised his sentence from an incarceration period of
195 months to an incarceration period of 168 months. Ashley’s coun-
sel has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Ashley has filed a pro se supplemental brief and a related
motion. Three issues are presented.

   First, Ashley argues the district court erred in failing to issue a
written order in his § 2255 proceeding, and in denying his motion to
correct the docket in his § 2255 proceeding. We find no error in the
district court’s order and docket entries.

   Second, Ashley argues he received ineffective assistance of coun-
sel at his § 2255 proceeding, at which he was resentenced. Ashley’s
claim necessarily fails because there is no constitutional right to effec-
tive assistance of counsel at a § 2255 proceeding. 28 U.S.C.A. § 2253
(c)(1)-(2) (West Supp. 2001); Slack v. McDaniel, 529 U.S. 473, 483-
84 (2000); Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). In any
event, Ashley did not establish that his counsel was ineffective during
the hearing at which the court favorably modified his sentence. Strick-
land v. Washington, 466 U.S. 668, 687-88 (1984).

   Third, Ashley argues, in his pro se brief and related motion, that
his Anders counsel erred in appealing the district court’s oral order
partially granting Ashley’s civil § 2255 motion, rather than bringing
an appeal against his amended sentence in Ashley’s criminal case.
This claim is meritless. Moreover, we find that the district court did
not abuse its discretion when it resentenced Ashley within the appli-
cable guideline range. United States v. Pitts, 176 F.3d 239, 248 (4th
Cir. 1999).

  We therefore dismiss the appeal and deny Ashley’s motion to com-
pel his attorney to file additional briefing. In accordance with Anders,
we have reviewed the entire record in this case and find no other mer-
                      UNITED STATES v. ASHLEY                       3
itorious issues for appeal. We therefore affirm Ashley’s sentence.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

                                                         AFFIRMED